DECISION
The application of the above-named defendant for a review of the sentence of Five years for Taking and Using a Car Without the Consent of the Owner, imposed on October 29th, 1969, was fully heard and after a careful consideration of the entire matter it is decided that.
Then sentence be changed to read as follows:
The last two years of said term be suspended upon the condition that the Parole Board concurs with this order and in such event the defendant will be paroled to the State Hospital at Warm Springs, Montana, for their AT&R Program.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.